UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MAY 31, 2017 Commission file number 333-200629 EMERALD DATA INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Atbrivosanas Aleja 5, Rezekne, Latvia (Address of principal executive offices, including zip code.) (702) 757-1148 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESx NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 5,050,000 shares as of June 23, 2017 ITEM 1. FINANCIAL STATEMENTS EMERALD DATA INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS May 31 August 31 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ FIXED ASSETS Buildings and Land Accumulated Depreciation ) ) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Current Liabilities: Accrued salary $ $ Related party loan Income tax payable - - STOCKHOLDERS' EQUITY Common stock: authorized 75,000,000; $0.001 par value; 5,050,000 shares issued and outstanding at May 31, 2017 and August 31, 2016 Additional Paid in Capital Income (Deficit) accumulated during the development stage ) ) Total Stockholders' Equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements 2 EMERALD DATA INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended May 31,2017 Three Months Ended May 31,2016 Nine Months Ended May 31,2017 Nine Months Ended May 31,2016 From Inception (August 15, 2014) to May 31,2017 Income: Revenue $ Cost of Goods Sold: Furniture Purchases Gross Profit ) Operating Expenses: General and administrative Payroll Total Expenses Net income before income tax provision ) Provision for income tax - Net gain (loss) for the period $ ) $ ) $ ) $ ) $ ) Net earnings (loss) per share: Basic and diluted $ ) $ ) $ ) $ ) $ ) Weighted average number of shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements 3 EMERALD DATA INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended May 31,2017 Nine Months Ended May 31,2016 From inception
